Investor Update February 2009 2 •15-Year Track Record –Exclusively Multifamily –Top-Tier Returns to Shareholders –Value Investor, Strong Operator –Stable Leadership •High Quality Portfolio –145 Communities; 42,554 Units –Younger Portfolio than Sector Average •Diversified in High Growth Region –Focus on High Growth Sunbelt Region –Primary/Secondary Market Strategy –Proven More Recession-Resistance •Strong Balance Sheet –Debt/Gross Assets 50% –Refinancing Covered Out to 2011 –Strong Dividend Pay-Out Ratio –Strong Interest Coverage Ratio –Capacity to Pursue Opportunities Talus Ranch, Phoenix Brier Creek, Raleigh Strong Public Company Platform 3 Lincoln on the Green, Memphis Chalet at Fall Creek, Houston Strong Year of Performance in ‘08 4 Lyon’s Gate, Phoenix Eagle Ridge, Birmingham Strong Year of Performance in ‘08 •Unit Interior
